Exhibit 2.1 ASSET PURCHASE AGREEMENT By and Among Perficient, Inc., ePairs Inc., the Principal and the Seller Shareholders Dated as of November 21, 2007 TABLE OF CONTENTS Page ARTICLE I DEFINITIONS 1.01 Definitions 1 ARTICLE II SALE AND PURCHASE OF ASSETS; ASSUMPTION OF LIABILITIES 2.01 Agreement to Sell and Buy 12 2.02 Excluded Assets 13 2.03 Assumption of Liabilities. 14 2.04 Deemed Assignment of Contracts; Cooperation 15 2.05 Purchase Price and Related Matters 15 2.06 Adjustment of Closing Cash Payment 16 2.07 Dispute Resolution 17 2.08 Purchase Price Allocation 18 2.09 The Closing. 18 2.10 Further Assurances 19 ARTICLE III REPRESENTATIONS AND WARRANTIES OF SELLER AND PRINCIPAL 3.01 Organizational Matters 20 3.02 Authority; Due Execution 20 3.03 Non-Contravention; Consents 21 3.04 Contracts 21 3.05 Title to Acquired Assets 22 3.06 Sufficiency of Acquired Assets 22 3.07 Financial Statements 22 3.08 Absence of Certain Changes or Events 23 3.09 Accounts Receivable 23 3.10 Restrictions on Business Activities 23 3.11 Legal Proceedings 23 3.12 Taxes and Tax Returns 23 3.13 Employee Benefit Plans 24 3.14 Employment Matters 26 3.15 Compliance; Permits 27 3.16 Warranty Claims 27 3.17 Customers and Vendors 28 3.18 Properties 28 3.19 Insurance 28 3.20 Intellectual Property 29 i 3.21 Affiliate Relationships 31 3.22 Broker’s Fees 31 3.23 Bank Accounts 31 3.24 Copies of Business Records and Other Materials 31 3.25 Environmental Matters. 31 3.26 Indebtedness 32 3.27 Illegal Payments 32 3.28 Disclosure 32 ARTICLE IV REPRESENTATIONS AND WARRANTIES OF SELLER SHAREHOLDERS 4.01 Authority; Due Execution 33 4.02 Non-Contravention; Consents 34 4.03 Legal Proceedings 34 4.04 Broker’s Fees 34 ARTICLE V REPRESENTATIONS AND WARRANTIES OF BUYER 5.01 Corporate Organization and Qualification 34 5.02 Authority 34 5.03 Non-Contravention and Consents 35 5.04 Litigation 35 5.05 Buyer Common Stock 35 5.06 Brokers’ and Finders’ Fees 36 5.07 Reports 36 ARTICLE VI PRE-CLOSING COVENANTS 6.01 Conduct of Business 36 6.02 Access to Information; Confidentiality 36 6.03 No Solicitation of Transactions 37 6.04 Regulatory Matters 37 6.05 Commercially Reasonable Efforts 38 6.06 Notification; Disclosure Supplements 38 ARTICLE VII ADDITIONAL AGREEMENTS 7.01 Non-Compete Agreement 38 7.02 Securities Matters 39 7.03 Registration Rights 41 7.04 Transition Services Agreement; Hiring of Continuing Employees 46 7.05 Employee Benefit Plans 46 7.06 Publicity 47 7.07 Taxes 48 ii 7.08 Accounts Receivable 49 7.09 Tax Reporting Documentation 50 7.10 Use of ePairs Names 50 7.11 India Equity Purchase 50 ARTICLE VIII CONDITIONS PRECEDENT 8.01 Conditions to Each Party’s Obligation 50 8.02 Conditions to Obligations of Buyer 51 8.03 Conditions to Obligations of Seller, the Principal and the Seller Shareholders 52 ARTICLE IX TERMINATION AND AMENDMENT 9.01 Termination 53 9.02 Effect of Termination 54 9.03 Expenses 54 9.04 Amendment 54 9.05 Extension; Waiver 54 ARTICLE X INDEMNIFICATION 10.01 Agreement to Indemnify 54 10.02 Survival of Indemnity 55 10.03 Additional Provisions 56 10.04 Claim Notice; Definitions; Third Party Claim Procedures 57 ARTICLE XI GENERAL PROVISIONS 11.01 Notices 58 11.02 Interpretation 60 11.03 Counterparts and Facsimile Signatures 60 11.04 Entire Agreement 60 11.05 Governing Law 61 11.06 Enforcement of Agreement 61 11.07 Severability 61 11.08 Assignment 61 11.09 Amendment 61 iii EXHIBIT LIST EXHIBIT A Form of Bill of Sale EXHIBIT B Form of Escrow Agreement EXHIBIT C Form of Stock Restriction Agreement (Continuing Employees) EXHIBIT D Form of Stock Restriction Agreement (Non-Continuing Employees) EXHIBIT E Form of Transition Services Agreement EXHIBIT F Form of Contractor Services Agreement EXHIBIT G Form of Confidentiality and Intellectual Property Assignment Agreement EXHIBIT H Form of Opinion of Counsel to Seller EXHIBIT I Form of Opinion of Counsel to Buyer iv ASSET PURCHASE AGREEMENT ASSET PURCHASE AGREEMENT (the “Agreement”) dated as of November 21, 2007, by and among Perficient, Inc., a Delaware corporation (“Buyer”), ePairs Inc., a Californiacorporation (“Seller”), Ganesan Swaminathan (Kumar Nathan) (the “Principal”) and Uma Swaminathan (together with Ganesan Swaminathan, the “Seller Shareholders”). WHEREAS, Seller and ePairs India Private Limited, an India Private Limited company,(“ePairsIndia” and, together with Seller, the “Companies” and each a “Company”) are engaged in the business of providing technology consulting services, technology design services, software development services, software integration services, systems integration services, software implementation services, technology outsourcing services, hosting services and technology staffing servicesto their customers (the “Business”); and WHEREAS, Buyer desires to purchase from Seller, and Seller desire to sell to Buyer, substantially all of the Seller’s assets and properties used or held for use in connection with the Business, and in connection therewith, Buyer has agreed to assume certain of the liabilities of Seller relating to the Business, all on the terms and conditions set forth herein (the “Acquisition”). NOW, THEREFORE, in consideration of the mutual covenants, representations, warranties and agreements contained herein, and intending to be legally bound hereby, the parties agree as follows: ARTICLE I DEFINITIONS 1.01Definitions.As used in this Agreement, the following terms shall have the meanings set forth or referenced below: “401(k) Plan” has the meaning set forth in Section 7.05(a). “Accounts Receivable” means with respect to any Person any and all accounts receivable and notes receivable of or payable to such Person, together with all amounts receivable for completed but unbilled services related to such Person’s work in progress, all as of the Closing Date. “Acquired Assets” has the meaning set forth in Section 2.01. “Acquisition” has the meaning set forth in the Recitals. “Affiliate” means, with respect to any Person, any other Person controlling, controlled by or under common control with such Person.For purposes of this definition and this Agreement, the term “control” (and correlative terms) means the power, whether by contract, equity ownership or otherwise, to direct the policies or management of a Person. “Agreement” has the meaning set forth in the introductory paragraph. 1 “Allocation” has the meaning set forth in Section 2.08. “Ancillary Agreements” means the Escrow Agreement, the Bill of Sale and the Transition Services Agreement. “Applicable Laws” means all laws, statutes, constitutions, rules, regulations, principles of common law, resolutions, codes, ordinances, requirements, judgments, orders, decrees,injunctions, and writs of any Governmental Entity which has, or Seller believes is reasonably likely to have, jurisdiction over the Companies, the Acquired Assets or the Business, as it is exists on or prior to the Closing Date. “Arbitrating Accountant” has the meaning set forth in Section 2.07. “Assets” means all the tangible and intangible assets owned, leased, or licensed by Seller that are used or held for use in connection with the Business and all the tangible and intangible assets owned, leased or licensed by ePairs India. “Assigned Contracts” has the meaning set forth in Section 2.01(d). “Assigned Leases” has the meaning set forth in Section 2.01(b). “Assigned Licenses” has the meaning set forth in Section 2.01(c). “Assumed Liabilities” has the meaning set forth in Section 2.03(a). “Backlog” means expected revenue committed under signed customer Contracts but not yet recognized as revenue under GAAP. “Bill of Sale” means the Assignment and Assumption Agreement and Bill of Sale substantially in the form attached as Exhibit A hereto. “Business” has the meaning set forth in the Recitals. “Business Records” means any and all books related to the Business, as well as records, files, documentation, data or information of Seller that have been or now are used in connection with the Business. “Buyer” has the meaning set forth in the introductory paragraph. “Buyer Carved-Out Liabilities” has the meaning set forth in Section 10.01(b). “Buyer Common Stock” means Buyer’s common stock, par value $0.001 per share. “Buyer Disclosure Schedule” has the meaning set forth in Article V. “Buyer Material Adverse Effect” means any event, circumstance, condition, development or occurrence causing, resulting in or having (or with the passage of time likely to cause, result in or have) a material adverse effect on the business or financial condition of Buyer and its subsidiaries, taken as a whole; provided, however, that in no event shall any of the 2 following be deemed to constitute or be taken into account in determining a Buyer Material Adverse Effect:any event, circumstance, change or effect that results from (i) changes affecting the economy generally, (ii) the public announcement or pending nature of this Agreement and the transactions contemplated hereunder, or (iii) Buyer’s compliance with the terms of this Agreement. “Buyer Plan” has the meaning set forth in Section 7.05(a). “Buyer Stock Per Share Price” means the average closing sale price per share of Buyer Common Stock as reported on the Nasdaq Global Select Market for the 30 consecutive trading days ending on the date that is one trading day immediately preceding the Closing Date (as adjusted as appropriate to reflect any stock splits, stock dividends, combinations, reorganizations, reclassifications or similar events). “Charter Documents” has the meaning set forth in Section 3.01(a). “Choses in Action” means a right to receive or recover property, debt, or damages on a cause of action, whether pending or not and whether arising in contract, tort or otherwise.The term shall include rights to indemnification, damages for breach of warranty or any other event or circumstance, judgments, settlements, and proceeds from judgments or settlements. “Claim Notice” has the meaning set forth in Section 10.04(a). “Closing” has the meaning set forth in Section 2.09(a). “Closing Cash Payment” has the meaning set forth in Section 2.05(a). “Closing Date” has the meaning set forth in Section 2.09(a). “Closing Date Dispute Notice” has the meaning set forth in Section 2.06(b). “Closing Date Statement” has the meaning set forth in Section 2.06(b). “Closing Stock Payment” has the meaning set forth in Section 2.05(b). “Code” means the United States Internal Revenue Code of 1986, as amended.All references to the Code, U.S. Treasury regulations or other governmental pronouncements shall be deemed to include references to any applicable successor regulations or amending pronouncement. “Commercially Reasonable Efforts” means the prompt and persistentefforts that a prudent person desirous of achieving a result and having an incentive to and interest in achieving such result would use in similar circumstances to achieve that result as expeditiously and as reasonably possible; provided, that in applying its Commercially Reasonable Efforts a party shall be required to expend only such resources as are commercially reasonable in the applicable circumstances. “Company” and “Companies” have the meanings set forth in the Recitals. 3 “Competing Business” means any Person that offers or is demonstrably planning to offer Competitive Products or Services. “Competitive Products or Services” means any products or services that are competitive with the products or services being offered or marketed by either of the Companies as of the Closing Date, including technology consulting services, technology design services, software development services, software integration services, systems integration services, software implementation services, technology outsourcing services, hosting services or technology staffing services. “Confidential Information” has the meaning set forth in Section 3.20(h). “Consents” means all consents and approvals of third parties or Governmental Entities, in each case that are necessary in order to transfer the Acquired Assets to Buyer pursuant hereto and otherwise to consummate the transactions contemplated hereby. “Continuing Employees” has the meaning set forth in Section 7.04(a). “Continuing Independent Contractors” has the meaning set forth in Section 7.04(a). “Contract” means any written, oral or other agreement, contract, subcontract, settlement agreement, lease, binding understanding, instrument, note, option, warranty, purchase order, license, sublicense, insurance policy, benefit planor legally binding commitment or undertaking of any nature to which either of the Companies enjoys any right or benefit or undertakes any obligation related to the Business. “Covered Client” means any of Buyer’s, any subsidiary of Buyer’s, or either of the Companies’ clients as of the Closing Date. “Current Assets” means the sum of (i)Accounts Receivable of Seller (net of allowances for doubtful accounts), and (ii)prepaid assets, deposits and other current assets of Seller specifically identified on the Estimated Closing Date Balance Sheet, as revised by the Closing Date Statement; provided, however, that such term does not include any Excluded Assets. “Current Employee Benefit Plan” means each Employee Benefit Plan that is currently sponsored, maintained, contributed to, or agreed to by either of the Companies or any ERISA Affiliate or under which either of the Companies or any ERISA Affiliate has any current or future obligations. “Damages” means any and all claims, demands, suits, proceedings, judgments, losses, charges, Taxes, penalties and fees, costs and expenses (including reasonable attorneys’ fees and expenses) sustained, suffered or incurred by an Indemnified Party in connection with, or related to, any matter which is the subject to the indemnification provisions hereof, subject to the limitations on indemnification set forth in Sections 10.02 and Section10.03.“Damages” shall not include (i)any incidental, consequential, indirect, special or punitive damages, (ii)any amount for which reimbursement is received by Buyer or Seller, as the case may be, pursuant to insurance policies or third-party payments by virtue of indemnification or subrogation received 4 by such party, and (iii)shall be determined net of any tax benefit actually realized by the Indemnified Party as a result of the event giving rise to the claim. “Distributable Purchase Price” means an amount equal to (a)the Purchase Price less (b)an amount equal to (i)the number of shares of Buyer Common Stock actually transferred to the Seller Interest Holders as contemplated in Section 7.02(b)(ii) multiplied by (ii)the Buyer Stock Per Share Price. “Employee Benefit Plan” means, whether maintained in the United States or elsewhere and whether or not subject to ERISA, (i) any change in control, deferred compensation, severance, stock ownership, stock purchase, stock option, performance, bonus, incentive, vacation or holiday pay, hospitalization or other medical, dental, vision, accident, disability, life or other insurance, and other welfare benefit or fringe benefit plans or policies, or agreements providing benefits to any present or former employee, director, contractor, or consultant of either of the Companies or either of their Affiliates, including ERISA Affiliates, that are established, sponsored, maintained, or contributed to by any such entity, (ii) any Employee Pension Benefit Plan (including any Multiemployer Plan), (iii) any Employee Welfare Benefit Plan or fringe benefit plan or program, (iv) any consulting or employment agreement or arrangement or (v) any plan, agreement or arrangement providing benefits related to clubs, childcare, parenting, sabbatical or sick leave that is sponsored, maintained or contributed to by either of the Companies or any ERISA Affiliate for the benefit of the employees, former employees, directors, contractors or consultants of either of the Companies or any ERISA Affiliate or has been so sponsored, maintained or contributed to at any time prior to the Closing Date. “Employee Pension Benefit Plan” has the meaning set forth in Section 3(2) of ERISA and specifically includes, but is not limited to, any plan operated pursuant to the laws of any Governmental Entity other than the United States. “Employee Welfare Benefit Plan” has the meaning set forth in Section 3(1) of ERISA and specifically includes, but is not limited to, any plan operated pursuant to the laws of any Governmental Entity other than the United States. “Encumbrances” means any and all restrictions on or conditions to transfer or assignment, claims, liens, pledges, security interests, deeds of trust, tenancies, other possessory interests, conditional sale or other title retention agreements, assessments, easements, rights of way, covenants, rights of first refusal, defects in title, encroachments, mortgages, restrictions, and other burdens, options, or encumbrances of any kind, whether accrued, absolute, contingent or otherwise affecting the Acquired Assets. “Environmental Law” means any Applicable Law relating or pertaining to the public health and safety or the environment or otherwise governing the generation, use, handling, collection, treatment, storage, transportation, recovery, recycling, removal, discharge or disposal of Hazardous Materials, including, to the extent applicable, (i) the Solid Waste Disposal Act, 42 U.S.C. 6901 et seq., as amended, (ii) the Comprehensive Environmental Response, Compensation and Liability Act, 42 U.S.C. § 9601 et seq., as amended, (iii) the Clean Water Act, 33 U.S.C. § 1251 et seq., as amended, (iv) the Clean Air Act, 42 U.S.C. § 7401 et seq., as amended, (v) the Toxic Substances Control Act, 15 U.S.C. § 2601 et seq., as amended, (vi) the 5 Emergency Planning and Community Right To Know Act, 15 U.S.C. § 2601 et seq., as amended, and (vii) the Occupational Safety and Health Act, 29 U.S.C. § 651 et seq., as amended. “ePairs Contracts” has the meaning set forth in Section3.04(a). “ePairs India” has the meaning set forth in the Recitals. “ePairs Names” means all trade names, logos, URLs, common law trademarks and service marks, trademark and service mark registrations and applications therefor throughout the world of Seller or ePairs India. “ERISA” means the Employee Retirement Income Security Act of 1974, as amended. “ERISA Affiliate” means any subsidiary or other entity that would be considered a single employer with Seller or a subsidiary within the meaning of Section 414 of the Code. “Escrow Agent” means JPMorgan Chase Bank. N.A. “Escrow Agreement” means the Escrow Agreement to be entered into among Buyer, Seller and Escrow Agent substantially in the form attached hereto as Exhibit B, with such modifications as may be reasonably acceptable to Buyer and Seller as requested by the Escrow Agent. “Escrow Payment” has the meaning set forth in Section 2.05(c). “Estimated Closing Date Balance Sheet” has the meaning set forth in
